Citation Nr: 0938565	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-22 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to August 1969.  
He also had unverified periods of service in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.  


FINDINGS OF FACT

1.  The Veteran's averment that his tinnitus began in service 
is less than credible when considered with the evidence of 
record as a whole.

2.  The competent clinical evidence of record reflects that 
the Veteran's bilateral tinnitus was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in November 2005, VA 
informed the appellant of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  March 2006 VA correspondence 
informed the Veteran that a disability rating and effective 
date would be assigned, in the event of award of the benefit 
sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), and VA 
examination and treatment records, as well as the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

A VA examination and opinion with respect to the issue on 
appeal was obtained in May 2006.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination and 
opinion obtained in this case is adequate, as it was based on 
an examination of the Veteran, to include an audiometric 
examination, and a review of his medical records.  It 
contains all of the pertinent evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he has tinnitus as a result of active 
service.  The first element of a claim for service connection 
is that there must be evidence of a current disability.  VA 
medical records reflect that the Veteran has complained of, 
and sought treatment for tinnitus, since October 2004.  In 
addition, although the May 2006 VA examiner does not clearly 
delineate a diagnosis of tinnitus, his opinion can be read to 
reflect such a diagnosis.  Therefore, the Board finds that 
the first element has been met.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran avers that he was exposed to acoustic 
trauma in service.  The Board notes that the Veteran's DD 
Form 214 reflects that the Veteran served as a truck driver 
in Vietnam; therefore, his exposure to acoustic trauma in 
service is conceded as consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a) (West 2002).  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The Board finds the third 
requirement for service connection has not been met.  The May 
2006 VA examination report reflects that the Veteran reported 
that the onset of tinnitus was 40 years earlier in basic 
training.  The examiner noted that it is less likely as not 
that tinnitus was caused by or a result of military related 
acoustic trauma.  The examiner's opinion was based on a 
review of the Veteran's claims file and STRs.  The examiner 
noted that there was no mention of tinnitus upon separation 
from active service.  As there is no medical opinion that the 
Veteran's tinnitus is causally related to active service, 
service connection is not warranted.

The Board notes that the Veteran is considered competent to 
report the observable manifestations of his claimed 
disability. See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation").  
Further, the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, but 
that such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible). 
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition).

The Veteran's averment that he first experienced ringing in 
the ears in service and has had it ever since is not deemed 
credible when considered with the other evidence of record, 
as noted below.  

On his October 2005 claim form, VA Form 21-526, the Veteran 
avers that his tinnitus began in 1966; this corresponds to 
the 40 year time period which the Veteran reported to the May 
2006 VA examiner.  A January 1966 report of medical 
examination for National Guard enlistment purposes reflects 
that, upon clinical evaluation, the Veteran's ears were noted 
to be normal.  A July 1966 report of medical history for 
separation purposes reflects that the Veteran reported that 
he had never had trouble with his ears.  A July 1966 report 
of medical examination for separation purposes reflects that, 
upon clinical evaluation, the Veteran's ears were noted to be 
normal.  

An October 1967 report of medical history for annual purposes 
reflects that the Veteran reported he had never had ear 
trouble.  An October 1967 report of medical examination for 
annual purposes reflects that, upon clinical evaluation, the 
Veteran's ears were noted to be normal.  

An August 1969 report of medical history for separation 
purposes reflects that the Veteran reported he had never had 
ear trouble.  An August  1969 report of medical examination 
for separation purposes reflects that, upon clinical 
evaluation, the Veteran's ears were noted to be normal.  

The STRs are negative for any mention of the Veteran 
complaining of, or seeking treatment for, tinnitus.  

As noted above, the Veteran averred on his claim form that 
his tinnitus began in 1966, which would have been during this 
National Guard duty.  In his Notice of Disagreement, dated in 
November 2006, he averred that his tinnitus began in basic 
training and has continued to this day.  In his VA Form 9, 
dated in June 2007, he averred that his tinnitus began in the 
time frame of his service in Vietnam, which was three years 
after 1966 (See claims form which lists service in Vietnam as 
April 1969 to August 1969).  Thus, there is an inconsistency 
in the Veteran's reported onset of tinnitus.  Moreover, there 
is no evidence of record that the Veteran complained of, or 
sought any treatment, for tinnitus during any of the above 
mentioned periods.

The earliest evidence of record of the Veteran complaining of 
, or seeking treatment for, tinnitus is an October 2004 VA 
physician note which reflects that the Veteran complained of 
constant ringing in his ears for many years and requested to 
see an ear nose and throat specialist.  The Board notes this 
was more than 35 years after separation from service.  

The Veteran avers that he did not report his tinnitus earlier 
because he was not aware it was a disability.  Such an 
explanation, although it may explain a delay in filing a VA 
claim, does not adequately explain why the Veteran did not 
seek medical treatment for his condition during a 35 year 
period, or note it on any STRs.  As the May 2006 medical 
examiner noted, the Veteran reported, at his separation 
examination, having had numerous problems, such as swollen or 
painful joints, hay fever, skin diseases, wearing glasses, 
and pain or pressure in the chest.  (The Board does not find 
that the Veteran reported having foot trouble or nightmares, 
as noted by the May 2006 medical examiner).  In addition, in 
his 1967 report of medical history, the Veteran reported 
having had a "trick" or locked knee, and cramps in his 
legs.  It is therefore reasonable to find that if the Veteran 
had constant tinnitus since basic training, or service in 
Vietnam, he would have reported it.

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current tinnitus to service, such initial demonstration, more 
than 35 years after service, is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  As the preponderance of the 
evidence is against the claim, service connection for 
bilateral tinnitus is not warranted.

The Board notes that the Veteran may sincerely believe that 
his bilateral tinnitus is causally related to active service.  
However, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu supra.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


